Citation Nr: 0126076	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-24 556	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from October 1953 to 
September 1955.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from determinations of the Department of Veterans 
Affairs (VA) Phoenix Regional Office (RO).  In March 1997, 
the RO denied service connection for hearing loss and an 
acquired psychiatric disorder, including PTSD.  By September 
1998 decision, the RO denied service connection for hearing 
loss, a left knee disability, and an acquired psychiatric 
disorder, including PTSD.  In October 1999, the RO found that 
the veteran had failed to perfect appeals with the March 1997 
and September 1998 decisions.  The veteran appealed the RO 
October 1999 determination and the matter was certified to 
the Board for review.

In a February 2001 decision, the Board determined that the 
veteran had failed to perfect timely and adequate substantive 
appeals with the March 1997 rating decision and all matters 
stemming from the September 1998 rating decision, but for 
service connection for PTSD.  Thus, the Board concluded that 
the only issue within its jurisdiction was whether new and 
material evidence had been submitted to reopen the claim of 
service connection for PTSD.  That issue was remanded to the 
RO to afford the veteran the opportunity to appear at a 
Travel Board hearing, as he had requested.  While the matter 
was in remand status, the veteran died.  


FINDING OF FACT

On October 24, 2001, the Board was notified by the Phoenix RO 
that the veteran had died on October [redacted], 2001.





CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
J.F. GOUGH
Member, Board of Veterans' Appeals

 


